Citation Nr: 0833399	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to an initial disability rating in excess of 10 
percent, prior to November 1, 2007, and thereafter in excess 
of 20 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and November 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In August 2004, the RO held that a disability rating in 
excess of 10 percent was not warranted for the veteran's 
cervical spine disability.  In April 2005, the RO awarded a 
temporary evaluation of 100 percent was assigned based on 
surgical treatment necessitating convalescence, effective 
February 23, 2005.  As of May 1, 2005, a 10 percent 
evaluation was reassigned.  By means of a November 2007 
rating action, the RO determined that the veteran's cervical 
spine disability warranted an increased disability rating of 
20 percent, effective November 1, 2007.


FINDINGS OF FACT

1.  On July 25, 2008, the Board issued a decision granting 
entitlement to an initial disability rating of 20 percent for 
a cervical spine disability.  Entitlement to a disability 
rating in excess of 20 percent, throughout the pendency of 
the appeal, was denied.  

2.  In the July 2008 decision, the Board incorrectly based 
its decision on the criteria for evaluating disabilities of 
the spine in effect prior to September 26, 2003.  The 
veteran's claim was received on January 9, 2004.

3.  Prior to November 1, 2007, the orthopedic manifestations 
of the veteran's cervical spine disability, were 
characterized by degenerative disc disease, which resulted in 
pain; limitation of flexion, at its worst, to 35 degrees; and 
a combined range of motion of the thoracolumbar spine, at its 
worst, of 215 degrees.  There was no evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; or incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during a recent 12-month period.

4.  As of November 1, 2007, the veteran's orthopedic 
manifestations of the veteran's cervical spine disability 
have been characterized by limitation of forward flexion, at 
its worst, to 25 degrees and a combined range of motion of 
the thoracolumbar spine, at its worst, of 200 degrees.  There 
is no objective evidence of favorable ankylosis of the 
cervical spine.  His cervical spine disability has not 
resulted in incapacitating episodes have a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.

5.  Throughout the pendency of this appeal, the veteran's 
cervical spine disability has resulted in neurologic 
manifestations characterized by right upper extremity 
radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
July 25, 2008, have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2007).

2.  Prior to November 1, 2007, the criteria for an initial 
disability in excess of 10 percent for the veteran's cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2007).

3.  As of November 1, 2007, the criteria for a disability in 
excess of 20 percent for the veteran's cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2007).

4.  The criteria for a separate disability rating of 20 
percent for right upper extremity radiculopathy have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8510 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2004 and August 2007 letters, with 
respect to the claims of entitlement to service connection 
and the subsequent claim of entitlement to an increased 
disability rating.  The August 2007 letter also indicated 
that in determining a disability rating, the RO considered 
evidence regarding nature and symptoms of the condition, 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As to the instant 
appeal originates from the grant of service connection for 
the disabilities at issue, Vazquez-Flores is inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2004 and August 2007 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to an initial disability rating in excess of 
10 percent, prior to November 1, 2007, and thereafter in 
excess of 20 percent for a cervical spine disability, and 
entitlement to an initial disability rating in excess of 20 
percent for right upper extremity radiculopathy, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in April 2004, prior to the 
adjudication of the matter in August 2004. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Patrick 
Kobett, M.D., TLC Laser Eye Center, Capper and Keller, M.A., 
P.A., Arlington Neurosurgical Associates, USMD Hospital at 
Arlington, and VA examination reports dated in July 2004 and 
November 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

On July 8, 2008, the Board issued a decision granting 
entitlement to an initial disability rating of 20 percent for 
a cervical spine disability.  Entitlement to a disability 
rating in excess of 20 percent, throughout the pendency of 
the appeal, was denied.  In its July 2008 decision, the Board 
incorrectly based its findings on the criteria for evaluating 
disabilities of the spine in effect prior to September 26, 
2003.  The veteran's claim, however, was received on January 
9, 2004.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904 (2007).  The Board's July 2008 
decision was not based on consideration of the correct rating 
criteria.  In order to assure due process, the Board has 
decided to vacate the July 2008 decision.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).  The merits of the 
issue set forth above are considered de novo in the decision 
below.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased- 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges entitlement to an increased disability 
rating for his service-connected cervical spine disability.  
His cervical spine disability was initially rated as 10 
percent disabling and, as of November 1, 2007, it was rated 
as 20 percent disabling.  His cervical spine disability has 
been characterized as cervical spine disc disease.  

A General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, the combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, for rating purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2007).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2007) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

A review of the objective evidence of record, demonstrates 
that the veteran's cervical spine disability is characterized 
by both orthopedic and neurological manifestations, which 
should be compensated separately.  In this respect, prior to 
November 1, 2007, the orthopedic manifestations of the 
veteran's service-connected cervical spine disability 
warranted an initial disability rating of 10 percent, but no 
higher.  As of November 1, 2007, the orthopedic 
manifestations warranted a 20 percent disability rating, but 
no higher.  Additionally, the veteran's neurological 
manifestations warrant an initial disability rating of 20 
percent, throughout the pendency of this appeal.   The 
objective medical evidence of record includes VA and private 
treatment records and VA examination reports dated in July 
2004 and November 2007.

Prior to the filing of this claim, private treatment records 
documented complaints of cervical pain radiating into the 
right arm, in July 2002.  Upon VA examination, in July 2004, 
reflexes were absent in the elbows and he exhibited weak grip 
strength.  Range of motion testing demonstrated flexion to 
35 degrees, extension to 50 degrees, right rotation to 50 
degrees, left rotation to 40 degrees, and lateral flexion to 
20 degrees.  There was no evidence of tenderness on palpation 
of the musculature.  X-rays of the cervical spine revealed 
anterior fusion at C6-7.  

In February 2005, the veteran underwent surgery for a 
herniated cervical disc at the C4-5 level.  Prior to his 
surgery, in February 2005, the veteran's range of motion of 
the cervical spine was characterized as normal in all ranges 
of motion.  Although sensation and reflexes were intact and 
there was no evidence of muscle weakness, atrophy or 
fasculations, the examiner's impression was cervical 
spondylosis with right sided radiculopathy at C4-5.  

A September 2005 radiographic report demonstrated status 
post-anterior fusion of C6-7, an intervertebral body bone 
device at C4-5, and mild anterolisthesis at C5-6.  An 
associated MRI report revealed surgical hardware at C4-5 and 
C6-7.  There was a fusion at C6-7.  There was no canal 
stenosis.  There was mild narrowing of the right C3-4 neural 
foramen and a mild bulging disc.  There was very mild 
narrowing of the right C5-6 neural foramen with a mild 
bulging disc.  There was a very mild narrowing of the C6-7 
neural foramen, with special hardware and fusion.

In November 2007, the veteran was afforded an additional VA 
examination.  Physical examination elicited no tenderness or 
spasm on palpation.  Flexion was to 25 degrees.  Extension 
was to 45 degrees.  Rotation was to 50 degrees, bilaterally.  
Lateral flexion was to 15 degrees, bilaterally.  All ranges 
of  motion were without pain.  He had good grip strength and 
resistive strength.  Sensation and reflexes were intact.  
Repetitive motion did not result in additional loss of range 
of motion due to incoordination, lack of endurance, weakness, 
fatigue, or pain.  Although the veteran submitted that he was 
in constant pain, he denied any incapacitating episodes in 
the last year or flare-ups.  X-rays revealed that a metallic 
cage had been inserted to fix the C4 and C5 vertebral bodies.  
A metallic plate and screws had been inserted to fix the C6 
and C7 bodies.  The fusion appeared to be complete.  The 
vertebrae were well aligned.  The veteran was diagnosed as 
having cervical disc disease, two anterior fusions of the 
cervical spine at C4-5 and C6-7, and chronic pain secondary 
to cervical disc disease and surgeries.  

Upon review of the medical evidence of record, the Board 
finds that the veteran's cervical spine disability does not 
warrant an initial disability rating in excess of 10 percent, 
prior to November 1, 2007, or thereafter in excess of 20 
percent.  In order to warrant an initial disability rating in 
excess of 10 percent, prior to November 1, 2007, the 
veteran's cervical spine disability would have been 
characterized by forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  In this respect, prior to November 1, 2007, the 
evidence of record demonstrates flexion, at its worst, 
limited to 35 degrees and the combined range of motion of the 
cervical spine, at its worst, was 215 degrees.  Additionally, 
there was no documentation in record of any muscle spasm or 
guarding.  Accordingly, an initial disability rating in 
excess of 10 percent is not warranted for the orthopedic 
manifestations of the veteran's cervical spine disability.

Effective November 1, 2007, the RO assigned a 20 percent 
rating due to objective findings of flexion limited to 
25 degrees and a combined range of motion of 200 degrees.  As 
of November 1, 2007, the cervical spine disability has not 
resulted in limitation of flexion to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine such as to 
warrant a 30 percent disability rating under the current 
rating criteria.   The November 2007 VA examiner also noted 
that all ranges of  motion were without pain and repetitive 
motion did not result in additional loss of range of motion, 
such that an increased rating is not available under DeLuca.  
Accordingly, as of November 1, 2007, a disability rating in 
excess of 20 percent is not warranted for the orthopedic 
manifestations of the veteran's cervical spine disability.

Additionally, increased disability ratings are also not 
warranted under the criteria used for rating intervertebral 
disc syndrome, either prior to or after November 1, 2007.  
Prior to November 1, 2007, the veteran's cervical spine 
disability did not result in incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
in a  recent 12-month period.  As of November 1, 2007, the 
veteran's cervical spine disability has not resulted in 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Upon VA examination, in November 2007, the veteran denied 
experiencing any incapacitating episodes.  Moreover, 
incapacitating episodes as defined by VA regulations have not 
been documented, at point throughout this appeal; the record 
does not demonstrate that the veteran has experienced any 
episodes that have required bed rest prescribed by a 
physician and/or treatment by a physician.

Accordingly, the weight of the credible evidence demonstrates 
that the veteran's cervical spine disability does not warrant 
an initial disability rating in excess of 10 percent, prior 
to November 1, 2007, or thereafter in excess of 20 percent.  
The Board, however, finds that the veteran is entitled to a 
separate 20 percent rating for the neurological 
manifestations of the veteran's cervical spine under 
Diagnostic Code 8510.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8510 provides 
ratings for paralysis of the upper radicular group of nerves 
(fifth and sixth cervicals).  Diagnostic Code 8510 provides 
that mild incomplete paralysis is rated 20 percent disabling; 
moderate incomplete paralysis is rated 40 percent disabling 
on the major side; and severe incomplete paralysis is rated 
50 percent disabling.  Complete paralysis of the upper 
radicular group, with all shoulder and elbow movements lost 
or severely affected, hand and wrist movements not affected, 
is rated 70 percent disabling. 

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Throughout the pendency of this appeal, the veteran has 
demonstrated neurological deficits affecting his right upper 
extremity attributable to his cervical spine disability.  In 
February 2005, the veteran was diagnosed as having right-
sided radiculopathy.  Additionally, a September 2005 MRI 
report documented the presence of narrowing of the neural 
foramen, with bulging discs, at C3-4 and C5-6.  Resolving all 
doubt in favor of the veteran, the Board finds that the 
neurological manifestations of the veteran's cervical spine 
disability most nearly approximate incomplete paralysis of 
the upper radicular group nerves that is mild in degree. 
Accordingly, the Board finds that the veteran is entitled to 
a separate 20 percent rating for the neurological 
manifestations of his cervical spine disability.  An initial 
disability in excess of 20 percent is not warranted because 
the evidence does not demonstrate moderate incomplete 
paralysis.  The veteran's symptoms are wholly sensory and 
upon VA examination, in November 2007, he exhibited food grip 
and resistive strength and sensation and reflexes were 
intact.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected cervical spine disability, to 
include both its orthopedic and neurological manifestations, 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's cervical spine 
disability is appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

In conclusion, the Board finds that the criteria for an 
initial disability rating in excess of 10 percent, prior to 
November 1, 2007, and thereafter in excess of 20 percent for 
the orthopedic manifestations of the veteran's cervical spine 
disability have not been met.  The veteran, however, is 
entitled to a separate 20 percent disability rating, but no 
higher, for right upper extremity radiculopathy, throughout 
the pendency of this appeal.








	(CONTINUED ON NEXT PAGE)



ORDER

The Board's decision of July 25, 2008, is hereby vacated.

Entitlement to an initial disability rating in excess of 10 
percent, prior to November 1, 2007, and thereafter in excess 
of 20 percent for a cervical spine disability is denied.

Throughout the pendency of this appeal, a separate 20 percent 
disability rating for right upper extremity radiculopathy is 
granted. 




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


